 In the Matter of THE TELEGRAM PUBLISHING COMPANY and THE SALTLAKE TRIBIINE PUBLISHING COMPA'NYrandSALT LAKE CITY NEws-PAPER GUILD, LOCAL #168, C. I. O.Case No. R-3775AMENDMENT TODIRECTION OF ELECTIONJuly R, 1942On June 3, 1942, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding,' directing that an election be held among certainemployees of The Telegram Publishing Company and the Salt LakeTribune Publishing Company, Salt Lake City, Utah, as early aspossible, but not later than thirty (30) days from the date of theDirection.Having ordered that the record in the above-entitled pro-ceeding be reopened and that a further hearing be held, the Boardhereby amends its Direction of Election by striking therefiom thewords "but not later than thirty (30) days from the date of thisDirection" and substituting therefor the words "at such time as theBoard may in the future direct."141 N L R B 66242 N L R B. No 625